          Case 1:19-cv-09642-RWL Document 150 Filed 03/10/21 Page 1 of 1


                                            THE LAW OFFICE OF
                                     JEREMY D. MORLEY
                                   230 PARK AVENUE, Third Floor West
                                                                                                                      3/10/2021
                                         NEW YORK, N.Y. 10169
                                       www.international-divorce.com
                         Our attorneys are admitted to practice law only in the States of New York
   TEL: (212) 372-3425                                                                                  FAX: (815) 301-6742


Hon. Robert W. Lehrberger                                                                            March 9, 2020
United States District Court
-ECF-
Re: 19 cv 9642 - Jacquety v. Tena Baptista

Dear Magistrate Lehrberger:

        This office represents Petitioner in this matter. Petitioner seeks to have his motion for the
receipt of additional exhibits filed under seal. Petitioner makes this motion in order to be in com-
pliance with your Honor's order of September 1, 2020, at D.E. 68 (annexed).

                                                              Respectfully,
                                                              Neil J. Saltzman /s/
                                                              Neil J. Saltzman, of counsel
                                                              Tel.: (646) 236-4321
                                                              E-mail: neilsaltzman@live.com




Request to seal is granted. Request for admission of exhibit is held in abeyance pending
Petitioner's response.




                                                                  3/10/2021
